                             UNITED STATES DISTzuCT COURT
                              NORTHERN DISTRICT OF TEXAS
                                  LUBBOCKDIVISION

UNITED STATES OF AMERICA,
      Plaintiff,

                                                             NO. 5:20-CR-150-02-H
TAWNIE ANN ALEXANDER (2),
      Defendant.


                   ORDER ACCEPTING REPORT AND RECOMMEI\DATION
                      OF THE UMTED STATES MAGISTRATE JUDGE
                            CONCERNING PLEA OF GUILTY

          After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the united States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 2g U.s.c.

$   636OXl), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilry.

         Sentence will be imposed in accordance with the Court,s scheduling order.

         SO ORDERED

         oateduay     /O ,zozt.


                                             J      WESLEY HENDRIX
                                                    D STATES DISTRICT JUDGE
